954 So. 2d 89 (2007)
Frankie Lee DRAKES, Appellant,
v.
FLORIDA PAROLE COMMISSION, Appellee.
No. 1D05-3860.
District Court of Appeal of Florida, First District.
April 19, 2007.
Frankie Lee Drakes, pro se, for Appellant.
Kim Fluharty, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Tallahassee, for Appellee.
PER CURIAM.
We reverse the lower court's order dismissing Appellant's challenge to the Parole Commission's decision to suspend his presumptive parole release date. See Brooks v. Fla. Parole Comm'n, 948 So. 2d 801 (Fla. 1st DCA 2006). Because Appellant's claim is a collateral criminal proceeding the appellant is not subject to the prisoner indigency lien of section 57.085, Florida Statutes (2005). See Brooks, 948 So.2d at 801. We remand with directions that the trial court remove the lien on Appellant's prisoner trust account and allow the petition to proceed without requiring prepayment of the calculated partial payment for court costs and fees.
REVERSED AND REMANDED.
BROWNING, C.J., BENTON and LEWIS, JJ., concur.